Exhibit 10.1
PENDLETON COMMUNITY BANK, INC.
Executive Performance Driven Agreement
Prepared 01-30-06
© 2006 Clark Consulting
This document is provided to assist your legal counsel in documenting your
specific arrangement. The laws of the various states may differ considerably,
and this specimen is for general information only. It is not a form to be
signed, nor is it to be construed as legal advice. Failure to accurately
document your arrangement could result in significant losses, whether from
claims of those participating in the arrangement, from the heirs and
beneficiaries of participants, or from regulatory agencies such as the Internal
Revenue Service, the Department of Labor, or bank examiners. License is hereby
granted to your legal counsel to use these materials in documenting solely your
arrangement.
In general, if your bank is subject to SEC regulation, implementation of this or
any other executive or director compensation program may trigger rules requiring
certain disclosures on Form 8-K within four days of implementing the program.
Consult with your SEC attorney, if applicable, to determine your
responsibilities under the disclosure rules.
IMPORTANT NOTICE ON CODE SECTION 409A COMPLIANCE
Consult with your legal and tax advisors to determine the impact of the new
Internal Revenue Code Section 409A to your particular situation. The Treasury
Department on September 29th, 2005 issued proposed regulations implementing the
requirements of Section 409A which apply to nonqualified deferred compensation
arrangements. The effective date for the proposed regulations is January 1,
2007; however, they can be fully relied upon by plan sponsors until the
regulations become final.

 



--------------------------------------------------------------------------------



 



PENDLETON COMMUNITY BANK, INC.
Executive Performance Driven Agreement
PENDLETON COMMUNITY BANK, INC.
EXECUTIVE PERFORMANCE DRIVEN PLAN
     THIS EXECUTIVE PERFORMANCE DRIVEN PLAN (the “Agreement”) is adopted this
4th day of June, 2008, by and between PENDLETON COMMUNITY BANK, INC., a
commercial bank located in Franklin, West Virginia (the “Bank”) and
WILLIAM A. LOVING, JR. (the “Executive”).
     The purpose of this Agreement is to provide specified benefits to the
Executive, a member of a select group of management or highly compensated
employees who contribute materially to the continued growth, development and
future business success of the Bank. This Agreement shall be unfunded for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act (“ERISA”).
Article 1
Definitions
     Whenever used in this Agreement, the following words and phrases shall have
the meanings specified:

1.1   “Bank Contribution” means the contribution to the Deferral Account, if
any, as set forth in Section 3.1(a).   1.2   “Base Salary” means the annual cash
compensation relating to services performed during any calendar year, excluding
distributions from nonqualified deferred compensation plans, bonuses,
commissions, overtime, fringe benefits, stock options, relocation expenses,
incentive payments, non-monetary awards, and other fees, and automobile and
other allowances paid to a the Executive for employment rendered (whether or not
such allowances are included in the Executive’s gross income). Base Salary shall
be calculated before reduction for compensation voluntarily deferred or
contributed by the Executive pursuant to all qualified or non-qualified plans of
the Bank and shall be calculated to include amounts not otherwise included in
the Executive’s gross income under Code Sections 125, 402(e)(3), 402(h), or
403(b) pursuant to plans established by the Bank; provided, however, that all
such amounts will be included in compensation only to the extent that had there
been no such plan, the amount would have been payable in cash to the Executive.
  1.3   “Beneficiary” means each designated person, or the estate of a deceased
Executive, entitled to benefits, if any, upon the death of the Executive
determined pursuant to Article 6.   1.4   “Beneficiary Designation Form” means
the form established from time to time by the Plan Administrator that the
Executive completes, signs and returns to the Plan Administrator to designate
one or more beneficiaries.   1.5   “Board” means the Board of Directors of the
Bank as from time to time constituted.   1.6   “Bonus” means the cash bonus, if
any, awarded to the Executive for services performed

1



--------------------------------------------------------------------------------



 



PENDLETON COMMUNITY BANK, INC.
Executive Performance Driven Agreement

    during the Plan Year.   1.7   “Change in Control” means a change in the
ownership or effective control of the Bank, or in the ownership of a substantial
portion of the assets of the Bank, as such change is defined in Section 409A of
the Code and regulations thereunder.   1.8   “Code” means the Internal Revenue
Code of 1986, as amended.   1.9   “Compensation” for purposes of this agreement
means the total Base Salary, as defined herein, that would be paid to an
Executive during a Plan Year, absent deferrals.   1.10   “Crediting Rate” shall
be equal to the Bank’s return on equity for the prior Plan Year. However, the
Crediting Rate will have a floor equal to the Prime Rate on December 31 for the
prior Plan Year, and a ceiling equal to the Prime Rate on December 31 for the
prior Plan Year plus seven percent (7%).   1.11   “Deferral Account” means the
Bank’s accounting of the Executive’s accumulated Incentive Awards, plus accrued
interest.   1.12   “Disability” means Executive: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Bank. Medical determination of Disability may be made
by either the Social Security Administration or by the provider of an accident
or health plan covering employees of the Bank. Upon the request of the Plan
Administrator, the Executive must submit proof to the Plan Administrator of the
Social Security Administration’s or the provider’s determination.   1.13  
“Early Termination” means Separation from Service before Normal Retirement Age
for reasons other than death, Disability, Termination for Cause, or following a
Change in Control.   1.14   “Effective Date” means January 1, 2008.   1.15  
“Incentive Award” means a percentage of the Executive’s Compensation, if any,
awarded to the Executive and automatically deferred according to Article 2 of
this Agreement.   1.16   “Normal Retirement Age” means the Executive attaining
age sixty-two (62) combined with at least ten (10) Years of Service   1.17  
“Normal Retirement Date” means the later of Normal Retirement Age or Separation
from Service.

2



--------------------------------------------------------------------------------



 



PENDLETON COMMUNITY BANK, INC.
Executive Performance Driven Agreement

1.18   “Plan Administrator” means the plan administrator described in Article 8.
  1.19   “Plan Year” means each twelve-month period commencing on January 1 and
ending on December 31 of each year. The initial Plan Year shall commence on the
Effective Date of this Agreement and end on the following December 31.   1.20  
“Projected Compensation” means the Executive’s Compensation determined as of the
Executive’s Separation from Service plus projected increases to such
Compensation from Separation from Service to Normal Retirement Age. The
Executive’s Compensation is assumed to increase by the average compensation
increase received by the Executive during his employment with the Bank.   1.21  
“Separation from Service” means the termination of the Executive’s employment
with the Bank for reasons other than death or Disability. Whether a Separation
from Service takes place is determined based on the facts and circumstances
surrounding the termination of the Executive’s employment and whether the Bank
and the Executive intended for the Executive to provide significant services for
the Bank following such termination. A termination of employment will not be
considered a Separation from Service if:

  (a)   the Executive continues to provide services as an employee of the Bank
at an annual rate that is twenty percent (20%) or more of the services rendered,
on average, during the immediately preceding three full calendar years of
employment (or, if employed less than three years, such lesser period) and the
annual remuneration for such services is twenty percent (20%) or more of the
average annual remuneration earned during the final three full calendar years of
employment (or, if less, such lesser period), or     (b)   the Executive
continues to provide services to the Bank in a capacity other than as an
employee of the Bank at an annual rate that is fifty percent (50%) or more of
the services rendered, on average, during the immediately preceding three full
calendar years of employment (or if employed less than three years, such lesser
period) and the annual remuneration for such services is fifty percent (50%) or
more of the average annual remuneration earned during the final three full
calendar years of employment (or if less, such lesser period).

1.22   “Specified Employee” means a key employee (as defined in Section 416(i)
of the Code without regard to paragraph 5 thereof) of the Bank if any stock of
the Bank is publicly traded on an established securities market or otherwise.  
1.23   “Termination for Cause” means a Separation from Service for:

  (a)   Gross negligence or gross neglect of duties to the Bank; or     (b)  
Conviction of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Executive’s employment with the Bank; or     (c)   Fraud,
disloyalty, dishonesty or willful violation of any law or significant Bank
policy committed in connection with the Executive’s employment and resulting in

3



--------------------------------------------------------------------------------



 



PENDLETON COMMUNITY BANK, INC.
Executive Performance Driven Agreement

      a material adverse effect on the Bank.

1.24   “Years of Service” means the twelve consecutive month period beginning on
an Executive’s date of hire and any twelve (12) month anniversary thereof,
during the entirety of which time the Executive is an employee of the Bank.
Service with a subsidiary or other entity controlled by the Bank before the time
such entity became a subsidiary or under such control shall not be considered
“credited service” unless the Plan Administrator specifically agrees to credit
such service. In addition, the Plan Administrator in its discretion may also
grant additional Years of Service in such circumstances where it deems such
additional service appropriate.

Article 2
Incentive Amount

2.1   Incentive Award. For the first Plan Year and for every Plan Year
thereafter, the Bank shall determine the Executive’s Incentive Award in
accordance with the criteria set forth on Exhibit A-1 and Exhibit A-2.
Exhibit A-1 and Exhibit A-2 can be modified annually at the Board’s discretion;
provided, however, that any such annual modification shall not reduce or
eliminate Incentive Awards already credited to the Deferral Account for prior
years. The Incentive Award shall be declared within sixty (60) days following
the end of each Plan Year.

Article 3
Deferral Account

3.1   Establishing and Crediting. The Bank shall establish a Deferral Account on
its books for the Executive and shall credit to the Deferral Account the
following amounts:

  (a)   The Incentive Award declared each Plan Year pursuant to Article 2, which
shall be credited as of the first day of the Plan Year following the Plan Year
for which the Incentive Award pertained; plus     (b)   Interest as follows:

  (i)   On the last day of each month until immediately prior to the Executive’s
Separation from Service, interest shall be credited on the Deferral Account at
an annual rate equal to the Crediting Rate, compounded monthly; and     (ii)  
On the last day of each month interest shall be credited on the unpaid Deferral
Account balance from Separation from Service until Normal Retirement Age at an
annual rate equal to the prime rate on December 31st for the prior Plan Year,
compounded monthly.

3.2   Accounting Device Only. The Deferral Account is solely a device for
measuring amounts to be paid under this Agreement. The Deferral Account is not a
trust fund of any kind. The Executive is a general unsecured creditor of the
Bank for the distribution of benefits. The benefits represent the mere Bank
promise to distribute such benefits. The Executive’s rights are not subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by the Executive’s

4



--------------------------------------------------------------------------------



 



PENDLETON COMMUNITY BANK, INC.
Executive Performance Driven Agreement

    creditors.

Article 4
Distributions During Lifetime

4.1   Normal Retirement Benefit. Upon the Executive’s Separation from Service
following Normal Retirement Date, the Bank shall distribute to the Executive the
benefit described in this Section 4.1 in lieu of any other benefit under this
Article.

  4.1.1   Amount of Benefit. The benefit under this Section 4.1 is the Deferral
Account balance at the Executive’s Normal Retirement Date. Such Deferral Account
balance shall be annuitized in twelve (12) equal monthly installments for
fifteen (15) years using the prime rate on December 31st for the prior Plan
Year.     4.1.2   Distribution of Benefit. The Bank shall distribute the annual
benefit to the Executive as described in 4.1.1 commencing on the first day of
the month following Normal Retirement Date.

4.2   Early Termination Benefit. Upon Early Termination, the Bank shall
distribute to the Executive the benefit described in this Section 4.2 in lieu of
any other benefit under this Article.

  4.2.1   Amount of Benefit. The benefit under this Section 4.2 is the Deferral
Account balance determined as of Normal Retirement Age. Such Deferral Account
balance shall be annuitized in twelve (12) equal monthly installments for
fifteen (15) years using the prime rate on December 31st for the prior Plan
Year.

  4.2.2   Distribution of Benefit. The Bank shall distribute the annual benefit
to the Executive in twelve (12) equal monthly installments commencing on the
first day of the month following Normal Retirement Age. The annual benefit shall
be distributed to the Executive for fifteen years (15) years. Interest shall be
credited on the unpaid Deferral Account balance in accordance with
Section 3.1(b)(ii).

4.3   Change in Control Benefit. If the Agreement has not been sooner terminated
pursuant to Section 10.3, upon a Change in Control followed by the Executive’s
Separation from Service, the Bank shall distribute to the Executive the benefit
described in this Section 4.3 in lieu of any other benefit under this Article.

  4.3.1   Amount of Benefit. The benefit under this Section 4.3 is the
Executive’s Deferral Account balance determined as though the Executive
continued to have annual Contributions credited to his Deferral Account from
Separation from Service until Normal Retirement Age equal to the greater of
(i) the average compensation increase received by the Executive during his
employment with the Bank or (ii) ten percent (10%) of his Projected
Compensation. Interest shall be credited each year on the unpaid Deferral
Account balance from Separation from Service until Normal Retirement Age at an
annual rate equal to the prime rate on December 31 for each prior Plan Year,
compounded monthly.

5



--------------------------------------------------------------------------------



 



PENDLETON COMMUNITY BANK, INC.
Executive Performance Driven Agreement

  4.3.2   Distribution of Benefit. The Bank shall distribute the annual benefit
to the Executive in twelve (12) equal monthly installments commencing on the
first day of the month following Normal Retirement Age. The annual benefit shall
be distributed to the Executive for fifteen years (15) years. Interest shall be
credited on the unpaid Deferral Account balance in accordance with
Section 3.1(b)(ii).     4.3.3   Excess Parachute Payment Gross-up. If any
benefit payable under this Agreement, the Pendleton Community Bank, Inc. Officer
Supplemental Retirement Agreement, the Bank’s Change in Control Plan, or any
arrangement similar to the foregoing would create an excise tax under the excess
parachute rules of Section 280G of the Code, the Bank shall pay to the Executive
an additional amount (the “Gross-up”) equal to:

the Executive’s excise penalty tax amount
divided by
the sum of (one minus the sum of the penalty tax rate plus the Executive’s
marginal income tax rate)
The Gross-up shall be (i) paid in a lump sum at the time such excise tax, if
any, becomes payable by the Executive and (ii) reduced by any similar benefit
the Bank pays to the Executive under any other plan or arrangement.

4.4   Restriction on Timing of Distribution. Notwithstanding any provision of
this Agreement to the contrary, if the Executive is considered a Specified
Employee at Separation from Service under such procedures as established by the
Bank in accordance with Section 409A of the Code, benefit distributions that are
made upon Separation from Service may not commence earlier than six (6) months
after the date of such Separation from Service. Therefore, in the event this
Section 4.4 is applicable to the Executive, any distribution or series of
distributions to be made due to a Separation from Service shall commence no
earlier that the first day of the seventh month following the Separation from
Service.   4.5   Distributions Upon Income Inclusion Under Section 409A of the
Code. Upon the inclusion of any portion of the Deferral Account balance into the
Executive’s income as a result of the failure of this non-qualified deferred
compensation plan to comply with the requirements of Section 409A of the Code,
to the extent such tax liability can be covered by the Deferral Account balance,
a distribution shall be made as soon as is administratively practicable
following the discovery of the plan failure.   4.6   Change in Form or Timing of
Distributions. For distribution of benefits under this Article 4, the Executive
may elect to delay the timing or change the form of distributions by submitting
the appropriate Distribution Election Form(s) to the Plan Administrator. Any
such elections:

  (a)   may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;     (b)  
must, for benefits distributable under Sections 4.1, 4.2, and 4.3, delay the

6



--------------------------------------------------------------------------------



 



PENDLETON COMMUNITY BANK, INC.
Executive Performance Driven Agreement

      commencement of distributions for a minimum of five (5) years from the
date the first distribution was originally scheduled to be made; and     (c)  
must take effect not less than twelve (12) months after the election is made.

Article 5
Distributions at Death

5.1   Death During Active Service, or After Separation of Service But Before
Benefit Distributions Commence. If the Executive dies prior to Separation from
Service, or if the Executive is entitled to benefit distributions and dies after
Separation from Service but before benefit distributions commence, the Bank
shall distribute to the Beneficiary the benefit described in this Section 5.1.
This benefit shall be distributed in lieu of the benefits under Article 4.

  5.1.1   Amount of Benefit. The benefit under this Section 5.1 is the Deferral
Account balance determined as of the date of the Executive’s death.     5.1.2  
Distribution of Benefit. The Bank shall distribute the benefit to the
Beneficiary, in a lump sum within thirty (30) days following receipt by the Bank
of the Executive’s death certificate.

5.2   Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Bank shall distribute to the Beneficiary the
remaining benefits at the same time and in the same amounts that would have been
distributed to the Executive had the Executive survived.

Article 6
Beneficiaries

6.1   Beneficiary. The Executive shall have the right, at any time, to designate
a Beneficiary(ies) to receive any benefits distributable under the Agreement to
a Beneficiary upon the death of the Executive. The Beneficiary designated under
this Agreement may be the same as or different from the beneficiary designation
under any other plan of the Bank in which the Executive participates.   6.2  
Beneficiary Designation: Change. The Executives shall designate a Beneficiary by
completing and signing the Beneficiary Designation Form, and delivering it to
the Plan Administrator or its designated agent. The Executive’s beneficiary
designation shall be deemed automatically revoked if the Beneficiary predeceases
the Executive or if the Executive names a spouse as Beneficiary and the marriage
is subsequently dissolved. The Executives hall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures,
as in effect from time to time. Upon the acceptance by the Plan Administrator of
a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be cancelled. The Plan Administrator

7



--------------------------------------------------------------------------------



 



PENDLETON COMMUNITY BANK, INC.
Executive Performance Driven Agreement

    shall be entitled to rely on the last Beneficiary Designation Form filed by
the Executive and accepted by the Plan Administrator prior to the Executive’s
death.   6.3   Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received, accepted and acknowledged in
writing by the Plan Administrator or its designated agent.   6.4   No
Beneficiary Designation. If the Executive dies without a valid Beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated Beneficiary. If the Executive has
no surviving spouse, the benefits shall be paid to the personal representative
of the Executive’s estate.   6.5   Facility of Distribution. If the Plan
Administrator determines in its discretion that a benefit is to be paid to a
minor, to a person declared incompetent, or to a person incapable of handling
the disposition of that person’s property, the Plan Administrator may direct
distribution of such benefit to the guardian, legal representative or person
having the care or custody of such minor, incompetent person or incapable
person. The Plan Administrator may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Any distribution of a benefit shall be a distribution for the account of the
Executive and the Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Agreement for such distribution amount.

Article 7
General Limitations

7.1   Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Bank shall not distribute any benefit under this Agreement if
the Executive’s employment with the Bank is terminated due to a Termination for
Cause.

7.2   Suicide or Misstatement. Notwithstanding any provision of this Agreement
to the contrary, the Bank shall not distribute any benefit under this Agreement
in excess of the Incentive Awards if the Executive commits suicide within two
years after the Effective Date of this Agreement, or if an insurance company
which issued a life insurance policy covering the Executive and owned by the
Bank denies coverage (i) for material misstatements of fact made by the
Executive on an application for such life insurance, or (ii) for any other
reason.

7.3   Removal. Notwithstanding any provision of this Agreement to the contrary,
the Bank shall not distribute any benefit under this Agreement if the Executive
is subject to a final removal or prohibition order issued by an appropriate
federal banking agency pursuant to Section 8(e) of the Federal Deposit Insurance
Act.

Article 8
Administration of Agreement

8.1   Plan Administrator Duties. This Agreement shall be administered by a Plan

8



--------------------------------------------------------------------------------



 



PENDLETON COMMUNITY BANK, INC.
Executive Performance Driven Agreement

    Administrator which shall consist of the Board, or such committee or
person(s) as the Board shall appoint. The Plan Administrator shall administer
this Agreement according to its express terms and shall also have the discretion
and authority to (i) make, amend, interpret and enforce all appropriate rules
and regulations for the administration of this Agreement and (ii) decide or
resolve any and all questions including interpretations of this Agreement, as
may arise in connection with the Agreement to the extent the exercise of such
discretion and authority does not conflict with Section 409A of the Code and
regulations thereunder.

8.2   Agents. In the administration of this Agreement, the Plan Administrator
may employ agents and delegate to them such administrative duties as it sees
fit, (including acting through a duly appointed representative), and may from
time to time consult with counsel who may be counsel to the Bank.

8.3   Binding Effect of Decisions. The decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation and application of the Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in the Agreement.

8.4   Indemnity of Plan Administrator. The Bank shall indemnify and hold
harmless the members of the Plan Administrator against any and all claims,
losses, damages, expenses or liabilities arising from any action or failure to
act with respect to this Agreement, except in the case of willful misconduct by
the Plan Administrator or any of its members.

8.5   Bank Information. To enable the Plan Administrator to perform its
functions, the Bank shall supply full and timely information to the Plan
Administrator on all matters relating to the Compensations of its Executives,
the date and circumstances of the retirement, Disability, death or Separation
from Service of its Executives, and such other pertinent information as the Plan
Administrator may reasonably require.

8.6   Statement of Accounts. The Plan Administrator shall provide to the
Executive, within one hundred twenty (120) days after the end of each Plan Year,
a statement setting forth the Deferral Account balance.

9



--------------------------------------------------------------------------------



 



PENDLETON COMMUNITY BANK, INC.
Executive Performance Driven Agreement
Article 9
Claims and Review Procedures

9.1   Claims Procedure. The Executive or Beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

  9.1.1   Initiation – Written Claim. The claimant initiates a claim by
submitting to the Bank a written claim for the benefits. If such a claim relates
to the contents of a notice received by the claimant, the claim must be made
within sixty (60) days after such notice was received by the claimant. All other
claims must be made within 180 days of the date on which the event that caused
the claim to arise occurred. The claim must state with particularity the
determination desired by the claimant.     9.1.2   Timing of Bank Response. The
Bank shall respond to such claimant within 90 days after receiving the claim. If
the Bank determines that special circumstances require additional time for
processing the claim, the Bank can extend the response period by an additional
90 days by notifying the claimant in writing, prior to the end of the initial
90-day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Bank expects
to render its decision.     9.1.3   Notice of Decision. If the Bank denies part
or all of the claim, the Bank shall notify the claimant in writing of such
denial. The Bank shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:

  (a)   The specific reasons for the denial,     (b)   A reference to the
specific provisions of the Agreement on which the denial is based,     (c)   A
description of any additional information or material necessary for the claimant
to perfect the claim and an explanation of why it is needed,     (d)   An
explanation of the Agreement’s review procedures and the time limits applicable
to such procedures, and     (e)   A statement of the claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse benefit
determination on review.

9.2   Review Procedure. If the Bank denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Bank of
the denial, as follows:

  9.2.1   Initiation – Written Request. To initiate the review, the claimant,
within 60 days after receiving the Bank’s notice of denial, must file with the
Bank a written request for review.     9.2.2   Additional Submissions –
Information Access. The claimant shall then have the opportunity to submit
written comments, documents, records and other

10



--------------------------------------------------------------------------------



 



PENDLETON COMMUNITY BANK, INC.
Executive Performance Driven Agreement

      information relating to the claim. The Bank shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.     9.2.3  
Considerations on Review. In considering the review, the Bank shall take into
account all materials and information the claimant submits relating to the
claim, without regard to whether such information was submitted or considered in
the initial benefit determination.     9.2.4   Timing of Bank Response. The Bank
shall respond in writing to such claimant within 60 days after receiving the
request for review. If the Bank determines that special circumstances require
additional time for processing the claim, the Bank can extend the response
period by an additional 60 days by notifying the claimant in writing, prior to
the end of the initial 60-day period, that an additional period is required. The
notice of extension must set forth the special circumstances and the date by
which the Bank expects to render its decision.     9.2.5   Notice of Decision.
The Bank shall notify the claimant in writing of its decision on review. The
Bank shall write the notification in a manner calculated to be understood by the
claimant. The notification shall set forth:

  (a)   The specific reasons for the denial,     (b)   A reference to the
specific provisions of the Agreement on which the denial is based,     (c)   A
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and     (d)   A statement of the claimant’s right
to bring a civil action under ERISA Section 502(a).

Article 10
Amendments and Termination

10.1   Amendments. This Agreement may be amended only by a written agreement
signed by the Bank and the Executive. However, the Bank may unilaterally amend
this Agreement to conform with written directives to the Bank from its auditors
or banking regulators or to comply with legislative changes or tax law,
including without limitation Section 409A of the Code and any and all Treasury
regulations and guidance promulgated thereunder.

10.2   Termination Generally. This Agreement may be terminated only by a written
agreement signed by the Bank and the Executive. Except as provided in
Section 10.4, the termination of this Agreement shall not cause a distribution
of benefits under this Agreement. Rather, upon such termination benefit
distributions will be made at the earliest distribution event permitted under
Article 4 or Article 5.

10.3   Change in Control Termination. Upon a Change in Control, the Bank will
seek, by

11



--------------------------------------------------------------------------------



 



PENDLETON COMMUNITY BANK, INC.
Executive Performance Driven Agreement

    written request at least five (5) business days prior to the Change in
Control, to have the successor, by written agreement, assent to the terms of
this Agreement as then in effect and agree to continue the Agreement and fulfill
the Bank’s obligations hereunder. Such assent shall also constitute assent the
terms of and agreement to continue and fulfill all the Bank’s arrangements which
are substantially similar to the Agreement, including but not limited to the
Pendleton Community Bank, Inc. Officer Supplemental Retirement Agreement. The
successor’s failure to furnish such assent at least three (3) business days
prior to the Change in Control shall constitute a termination of the Plan
notwithstanding anything herein to the contrary and the Executive’s benefit
shall be distributed in accordance with Section 10.4 below.   10.4  
Terminations Under Section 409A. Notwithstanding anything to the contrary in
Section 10.2, if the Bank terminates this Agreement in the following
circumstances:

  (a)   Within thirty (30) days before, or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve
(12) months following such termination of the Agreement and further provided
that all the Bank’s arrangements which are substantially similar to the
Agreement are terminated so the Executive and all participants in the
similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of the
termination of the arrangements;     (b)   Upon the Bank’s dissolution or with
the approval of a bankruptcy court provided that the amounts deferred under the
Agreement are included in the Executive’s gross income in the latest of (i) the
calendar year in which the Agreement terminates; (ii) the calendar year in which
the amount is no longer subject to a substantial risk of forfeiture; or
(iii) the first calendar year in which the distribution is administratively
practical; or     (c)   Upon the Bank’s termination of this and all other
account balance plans (as referenced in Section 409A of the Code or the
regulations thereunder), provided that all distributions are made no earlier
than twelve (12) months and no later than
twenty-four (24) months following such termination, and the Bank does not adopt
any new non-account balance plans for a minimum of five (5) years following the
date of such termination;

    the Bank shall distribute the actuarial equivalent of the present value of
(i) the Change in Control Benefit in the event of Section 10.4(a) or (ii) the
Early Termination Benefit in the event of Section 10.4(b) or (c), determined as
of the date of the termination of the Agreement, to the Executive in a lump sum
subject to the above terms. Distribution shall be made within a timeframe such
that the conditions of the above terms are satisfied.

12



--------------------------------------------------------------------------------



 



PENDLETON COMMUNITY BANK, INC.
Executive Performance Driven Agreement
Article 11
Miscellaneous

11.1   Binding Effect. This Agreement shall bind the Executive and his
beneficiaries, survivors, executors, administrators and transferees and the Bank
and its successors and assigns.   11.2   No Guarantee of Employment. This
Agreement is not a contract for employment. It does not give the Executive the
right to remain as an employee of the Bank, nor does it interfere with the
Bank’s right to discharge the Executive. It also does not require the Executive
to remain an employee nor interfere with the Executive’s right to terminate
employment at any time.   11.3   Non-Transferability. Benefits under this
Agreement cannot be sold, transferred, assigned, pledged, attached or encumbered
in any manner.   11.4   Tax Withholding and Reporting. The Bank shall withhold
any taxes that are required to be withheld, including but not limited to taxes
owed under Section 409A of the Code and regulations thereunder, from the
benefits provided under this Agreement. Except as provided to the contrary
herein, the Executive acknowledges that the Bank’s sole liability regarding
taxes is to forward any amounts withheld to the appropriate taxing
authority(ies). Further, the Bank shall satisfy all applicable reporting
requirements, including those under Section 409A of the Code and regulations
thereunder.   11.5   Applicable Law. The Agreement, and all rights hereunder
shall be governed by the laws of the State of West Virginia, except to the
extent preempted by the laws of the United States of America.   11.6   Unfunded
Arrangement. The Executive and the Beneficiary are general unsecured creditors
of the Bank for the distribution of benefits under this Agreement. The benefits
represent the mere promise by the Bank to distribute such benefits. The rights
to benefits are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life or other informal funding asset
is a general asset of the Bank to which the Executive and the Beneficiary have
no preferred or secured claim.   11.7   Entire Agreement. This Agreement
constitutes the entire agreement between the Bank and the Executive as to the
subject matter hereof. No rights are granted to the Executive by virtue of this
Agreement other than those specifically set forth herein.   11.8  
Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural   11.9  
Alternative Action. In the event it shall become impossible for the Bank or the
Plan Administrator to perform any act required by this Agreement, the Bank or
Plan Administrator may in its discretion perform such alternative act as most
nearly carries out

13



--------------------------------------------------------------------------------



 



PENDLETON COMMUNITY BANK, INC.
Executive Performance Driven Agreement

    the intent and purpose of this Agreement and is in the best interests of the
Bank, provided that such alternative acts do not violate Section 409a of the
Code.   11.10   Headings. Article and section headings are for convenient
reference only and shall not control or affect the meaning or construction of
any of its provisions.   11.11   Validity. In case any provision of this
Agreement shall be illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining parts hereof, but this Agreement shall
be construed and enforced as if such illegal and invalid provision has never
been inserted herein.   11.12   Notice. Any notice or filing required or
permitted to be given to the Plan Administrator under this Agreement shall be
sufficient if in writing and hand-delivered, or sent by registered or certified
mail, to the address below:

     
 
  Executive Performance Plan
 
  Administrator
 
  Pendleton Community Bank
 
  Box 487
 
  Franklin, WV 26807

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark or the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to the Executive under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by mail, to the last known address of the
Executive.   11.13   Compliance with Section 409A. This Agreement shall at all
times be administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement.   11.14   Rescission. Any modification to
the terms of this Agreement that would inadvertently result in an additional tax
liability on the part of the Executive, shall have no effect provided the change
in the terms of the plan is rescinded by the earlier of a date before the right
is exercised (if the change grants a discretionary right) and the last day of
the calendar year during which such change occurred.

14



--------------------------------------------------------------------------------



 



PENDLETON COMMUNITY BANK, INC.
Executive Performance Driven Agreement
IN WITNESS WHEREOF, the Executive and the Bank have signed this Agreement as of
June 4th, 2008

                 
EXECUTIVE:
      BANK:        
 
                        Pendleton Community Bank, Inc.    
 
               
 
      By:        
 
         
 
   
William A Loving, Jr.
      Title:        
 
         
 
   

15



--------------------------------------------------------------------------------



 



PENDLETON COMMUNITY BANK, INC.
Executive Performance Driven Agreement
BENEFICIARY DESIGNATION FORM

     
{  }
  New Designation
{  }
  Change in Designation

I,                                                             , designate the
following as Beneficiary under the Plan:

         
Primary:
       
 
      %
 
     
 
      %
 
       
Contingent:
       
 
      %
 
     
 
      %
 
     

Notes:

  •   Please PRINT CLEARLY or TYPE the names of the beneficiaries.     •   To
name a trust as Beneficiary, please provide the name of the trustee(s) and the
exact name and date of the trust agreement.     •   To name your estate as
Beneficiary, please write “Estate of _[your name]_”.     •   Be aware that none
of the contingent beneficiaries will receive anything unless ALL of the primary
beneficiaries predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.

                 
Name:
               
 
 
 
           
Signature:
      Date:        
 
 
 
     
 
   

 
Received by the Plan Administrator this                                         
day of                                                              , 2
                    

         
By:
       
 
 
 
   
Title:
       
 
 
 
   

1